DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 55-57 and 68-70 are objected to because of the following informalities:
With respect to claims 55-57, a “mesh lumen portion” is introduced in claim 1, but in these claims this component is referred to as a “mesh lumen”. It is recommended that claims 55-57 be amended to recite the “mesh lumen portion” instead in order to match the naming convention set forth in claim 1.
With respect to claims 68-70, a “mesh lumen” is introduced in claim 67, but in these claims this component is referred to as “a mesh lumen portion”. It is recommended that claims 69-70 either be amended to recite “the mesh lumen” in order to match the convention set forth in claim 67, or that claim 67 be amended such that the component is introduced as “a mesh lumen portion” to match the later claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 70 recites the limitation "anchoring the heart-proximal ring" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 67, upon which claim 70 is dependent, does not introduce the heart-proximal ring.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 51-58, and 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (PGPub US 2016/0206452 A1) in view of McKenzie (Patent No. US 6,258,120 B1).
Regarding claim 1, Berez discloses an aortic protection device (abstract), comprising: a mesh lumen portion (60 in Figs. 11b-g) shaped and sized to extend along the aorta, from a heart-side of a brachiocephalic artery exit from the aorta to distal of a left subclavian artery exit from the aorta (see Fig. 8, capable of extending along the aorta since it is sized to navigate vasculature) wherein the mesh lumen portion (60) is arranged to change a porosity of mesh pores in response to external control (abstract: "Some embodiments describe methods and apparatus for adjusting, along a length of the device, the porosity of the occluding device").
	However, Berez fails to disclose a heart-proximal ring wherein the mesh lumen portion is connected to the heart proximal ring.
	In the same field of endeavor of aortic protection (abstract), McKenzie teaches an aortic protection device (Fig. 2) comprising a heart-proximal ring (50, proximal to unmarked heart) and a mesh lumen portion (20) connected to the heart-proximal ring (50).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of McKenzie and include a heart-proximal ring wherein the mesh lumen portion is connected to the heart-proximal ring. One of ordinary skill in the art would have been motivated to perform this modification in order to anchor the mesh lumen portion in place (col 2, lines 44-46: "The second component is an anchoring mechanism for securing the hollow tube to the lumen of the aorta").
With respect to claim 51, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) is arranged to change the porosity of the mesh pores (PP [0212]: "The received input may control the placement and/or lattice density of the occluding device to achieve a desired lattice density at a selected portion of the occluding device") in response to manipulating a proximal end of the mesh lumen portion relative to a distal end of the mesh lumen portion (PP [02111]: "Also, the relative movement of the strands may be controlled based on an input received at the occluding device. As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
With respect to claim 52, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) is arranged to change the porosity of the mesh pores (PP [0212]: "The received input may control the placement and/or lattice density of the occluding device to achieve a desired lattice density at a selected portion of the occluding device") in response to twisting a proximal end of the mesh lumen portion (60) relative to a distal end of the mesh lumen portion (PP [02111]: "Also, the relative movement of the strands may be controlled based on an input received at the occluding device. As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
Regarding claim 53, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) is arranged to be reshaped as a narrower lumen in response to external control (PP [0037]: "In some embodiments, the stent is radially collapsible, after changing from the delivery configuration to the expanded configuration, by increasing the stent length").
With respect to claim 54, Berez further discloses wherein the device is a removable device, configured for compression in a catheter for removal from a patient's body (PP [0023]: "Some embodiments further include removing the stent from the vessel", PP [0266]: "In another example, the occluding device 100 may be replaced back into the catheter 1 after retraction").
Regarding claim 55, Berez discloses wherein the mesh lumen (60 in Figs. 11b-e) is arranged to change a porosity (PP [0212]: "The received input may control the placement and/or lattice density of the occluding device to achieve a desired lattice density at a selected portion of the occluding device").
	However, Berez is silent on the mesh lumen changing a porosity from pores sized in a range between 200-100 microns to pores sized in a range between 100-10 microns.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure such that the mesh lumen changes a porosity from pores sized in a range between 200-100 microns to pores sized in a range between 100-10 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Berez would not operate differently with the claimed porosity ranges as Berez contemplates a variety of porosities to provide a variety of coverage (PP [0163-0165]). Furthermore, the applicant places no criticality on the range claimed, indicating only that the claimed porosity is an aspect of some example embodiments (spec. page 3, lines 22-24).
Regarding claim 56, Berez further discloses wherein the mesh lumen (60 in Figs. 11b-g) comprises a woven lumen (PP [0200]: "Occluding device 60 may comprise a plurality of braided strands, which forms pores in open areas between the strands").
With respect to claim 57, Berez fails to disclose that an angle between a direction of a thread in an external side of the mesh lumen is configured to be less than 45 degrees from a direction of a longitudinal axis of the mesh lumen when the mesh lumen is deployed.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure such that an angle between a direction of a thread in an external side of the mesh lumen is configured to be less than 45 degrees from a direction of a longitudinal axis of the mesh lumen when the mesh lumen is deployed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Berez would not operate differently with the claimed mesh angle since Berez contemplates adjusting a “ribbon angle” to achieve a certain radial spacing between braids (PP [0142]: “the ribbon angle may also be adjusted to achieve the adjusted radial spacing”). Furthermore, the applicant places no criticality on the angle claimed, indicating a variety of angles (spec. page 15, lines 18-21: “In some embodiments an angle between a thread direction of the external side of the mesh and a direction of a longitudinal axis of the mesh lumen when the mesh lumen is deployed is configured to be less than an angle of 5 degrees, 10 degrees, 15 degrees, 20 degrees, 30 degrees, 35 degrees, 40 degrees, or 45 degrees or other angles in that range”).
Regarding claim 58, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) comprises only one mesh layer (one layer in these figures).
Regarding claim 66, Berez further discloses wherein the mesh lumen (60 in Figs. 11b-g) is produced by weaving polymer threads (PP [0134]: "FIG. 4 illustrates another embodiment of the occluding device 30 having two or more strands of material(s) 31, 32 wound in a helical fashion. The braiding of such material in this fashion results in a lattice structure 33", PP [0169]: “one or more of the ribbons can be formed of a biocompatible polymer”).
With respect to claim 67, Berez discloses a method of protecting a patient from blood-borne debris (abstract), comprising controlling a mesh lumen to change porosity of mesh pores (abstract: "Some embodiments describe methods and apparatus for adjusting, along a length of the device, the porosity of the occluding device").
	However, Berez fails to disclose anchoring a mesh lumen at a heart-side of a brachiocephalic artery exit from an aorta or deploying the mesh lumen to extend to distal of a left subclavian artery exit from the aorta.
	In the same field of endeavor of aortic protection (abstract), McKenzie teaches an aortic protection device (Fig. 2) comprising a heart-proximal ring (50, proximal to unmarked heart) and a mesh lumen portion (20) connected to the heart-proximal ring (50). MacKenzie also teaches anchoring the mesh lumen (20 is anchored by 50) at a heart-side of a brachiocephalic artery exit from an aorta (see Fig. 2) and deploying the mesh lumen (20) to extend to distal of a left subclavian artery exit from the aorta (see Fig. 2).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of McKenzie and include anchoring a mesh lumen at a heart-side of a brachiocephalic artery exit from an aorta or deploying the mesh lumen to extend to distal of a left subclavian artery exit from the aorta. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Regarding claim 68, Berez further discloses wherein the controlling comprises manipulating a proximal end of the mesh lumen portion relative to a distal end of the mesh lumen portion (PP [0211]: "As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
With respect to claim 69, Berez further discloses wherein the controlling comprises twisting a proximal end of the mesh lumen portion relative to a distal end of the mesh lumen portion (PP [0211]: "As set forth above, the input may include any type of input for moving or adjusting the occluding device including, for example, pressure, force, motion, rotation, or other similar input").
Regarding claim 70, Berez further discloses wherein the controlling comprises reshaping the mesh lumen portion as a narrower lumen than when anchoring the heart-proximal ring, retracting towards a center of the aorta (PP [0031]: "Some embodiments further include returning the distal section of the stent to a contracted configuration, thereby reducing contact between the distal section and the vessel, after allowing the distal section to expand in the vessel").
Claims 59-65 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (PGPub US 2016/0206452 A1) in view of McKenzie (Patent No. US 6,258,120 B1) as applied to the above claims, and further in view of Zimmerman (WO 2015/009655 A1).
Regarding claim 59, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) comprises a first mesh lumen (single layer shown) comprising shape memory material (PP [0166]: "The ribbons can be formed of known flexible materials including shape memory materials, such as Nitinol, platinum and stainless steel").
	However, Berez fails to disclose a second mesh lumen comprising flexible material co-axial with the first mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising a first mesh lumen (outer mesh in Figs. 17b-d) and a second mesh lumen (middle mesh in Figs. 17b-d) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure) co-axial with the first mesh lumen (middle mesh is co-axial with outer mesh).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include a second mesh lumen comprising flexible material co-axial with the first mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
With respect to claim 60, Berez further fails to disclose that the first mesh lumen is not attached to the second mesh lumen along most of a length of the first mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising a first mesh lumen (outer mesh in Figs. 17b-d) and a second mesh lumen (middle mesh in Figs. 17b-d) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure) co-axial with the first mesh lumen (middle mesh is co-axial with outer mesh) wherein the first mesh lumen (outer mesh) is not attached to the second mesh lumen (middle mesh) along most of a length of the first mesh lumen (see Fig. 17A, the wires of the braid layers [denoted by the smaller dots] are not attached, PP [0862]: "Using a 3 coaxial 3 layer braided tube construction, the inner-most braided, mesh-like structure has the largest porosity, the middle tube has a smaller porosity and the outer-most braided tube is the least porous").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include that the first mesh lumen is not attached to the second mesh lumen along most of a length of the first mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
With respect to claim 61, Berez fails to disclose wherein the mesh lumen portion comprises two flexible mesh lumens, one within another and co-axial.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising two flexible mesh lumens (outer and middle mesh in Figs. 17b-d), one within another and co-axial (middle mesh is co-axially within the outer mesh).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include wherein the mesh lumen portion comprises two flexible mesh lumens, one within another and co-axial. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
Regarding claim 62, Berez further discloses wherein the mesh lumen portion (60 in Figs. 11b-g) comprises a first mesh lumen (only one mesh lumen shown in Figs. 11b-g) comprising shape memory material (PP [0166]: "The ribbons can be formed of known flexible materials including shape memory materials, such as Nitinol, platinum and stainless steel").
	However, Berez fails to disclose a second mesh lumen comprising flexible material; and a third mesh lumen comprising flexible material, wherein the second mesh lumen and the third mesh lumen are co-axial within the first mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) comprising a first mesh lumen (outer mesh), a second mesh lumen (middle mesh) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure), and a third mesh lumen (inner mesh) comprising flexible material (PP [0034]: “The filter mesh material may be made of a metal, a polymer or a combination thereof”, polymers can be flexible and mesh structures are generally seen to be inherently flexible due to the thin wire structure), wherein the second mesh lumen (middle mesh) and the third mesh lumen (inner mesh) are co-axial within the first mesh lumen (outer mesh).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include a second mesh lumen comprising flexible material; and a third mesh lumen comprising flexible material, wherein the second mesh lumen and the third mesh lumen are co-axial within the first mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”).
With respect to claim 63, Berez discloses a shape memory mesh lumen (60 in Figs. 11b-g, PP [0166]: "The ribbons can be formed of known flexible materials including shape memory materials, such as Nitinol, platinum and stainless steel").
	However, Berez fails to explicitly disclose that a flexible material outside mesh lumen has a greater diameter than a shape memory inside mesh lumen enabling the outside mesh lumen to extend into arteries branching off the aorta.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) with a flexible material outside mesh lumen (outer mesh in Figs. 17b-d) that has a greater diameter than an inside mesh lumen (outer mesh has the greatest diameter compared to the middle and inner meshes), enabling the outside mesh lumen to extend into arteries branching off the aorta (any difference in diameter would enable this, the outer mesh is capable of extending into branching arteries since the extent of that extension is not specified and since the mesh is a flexible material).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and include that a flexible material outside mesh lumen has a greater diameter than a shape memory inside mesh lumen enabling the outside mesh lumen to extend into arteries branching off the aorta. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”). Furthermore, including that the inside mesh lumen is a shape memory inside mesh lumen is a simple substitution of materials that would have yielded predictable results.
Regarding claim 64, Berez discloses a flexible material mesh lumen (60 in Figs. 11b-g) that is shaped to contract, reducing a pore size of the flexible material mesh lumen (this mesh is capable of contraction).
	However, Berez fails to disclose wherein a flexible material inside mesh lumen is shaped to contract away from a shape memory outside mesh lumen, reducing pore size of the flexible material inside mesh lumen.
	In the same field of endeavor of aortic protection (abstract), Zimmerman teaches a mesh lumen portion (see Fig. 17a, 400 in Figs. 17b-d) with a flexible material inside mesh lumen (inner mesh) that is shaped to contract away (PP [0411]: "A retrieval catheter can be configured to apply longitudinal tension to the embolic protection device 100 to collapse it radially for withdrawal from the patient", the inner mesh is capable of contracting) from an outside mesh lumen (outer mesh), reducing pore size of the flexible material inside mesh lumen (the pore size would decrease upon contraction).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Berez disclosure to incorporate the teachings of Zimmerman and wherein a flexible material inside mesh lumen is shaped to contract away from a shape memory outside mesh lumen, reducing pore size of the flexible material inside mesh lumen. One of ordinary skill in the art would have been motivated to perform this modification in order to improve filtration (PP [0862]: "That construction permits the maximum filtration of emboli from high flow blood stream with minimal creation, of vessel hack pressure or resistance to flow”). Furthermore, including that the outside mesh lumen is a shape memory outside mesh lumen is a simple substitution of materials that would have yielded predictable results.
Regarding claim 65, Berez further discloses wherein the first mesh lumen (60 in Figs. 11b-g) is arranged to form an elongate shape with a horseshoe shaped cross-section (see Fig. 13, when placed in the vasculature the mesh lumen a horseshoe-shaped cross-section, note that the claim language does not define the precise cross section and doesn't require that the cross section be on the plane perpendicular to a longitudinal center line running through the device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belson (PGPub US 2004/0215167 A1) teaches an embolic protection device with an expandable tubular structure (abstract) for placement in the aortic arch (see Fig. 1) with a ring (54 in Fig. 5) and portions that extend into the arteries (see Fig. 4).
Basu et al. (PGPub US 2013/0245669 A1) teaches a filter device (10 in Fig. 3A) comprising a horse-shoe cross-section (cross-section defined by channel 26).
Yodfat et al. (PGPub US 2004/0024416 A1) teaches an embolic protection device (abstract) that utilizes varying porosity along its length (see claim 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771